Ingraham, J.:
The plaintiff was injured by falling down a hatchway upon one of the steamships of the defendant, under' the following circumstances: He was a longshoreman, engaged in loading a steamship, and after the loading was almost completed, he was directed to close the hatchway over the hold in which thé loading had been completed. This hatchway was closed by fifteen wooden hatches which were placed by the men in position. The plaintiff, having so placed one of them, stepped upon it to place another in its position when the one. upon which he stood gave way and he fell into the hold, a distance of ten or twelve feet. These hatches were held in position by two pieces of timber called strongbacks, on the border of one of which there was rabbetted a.groove making an edge of about one inch, upon which the hatches rested’ on on.e end, the other end resting upon the coaming of the hatchway, which was provided with a similar rabbet or groove. It does not appear who placed these strongbacks in position, but, the strongbacks being there, the plaintiff proceeded to put the hatches in place. He testified that he was ordered to put on the hatches. “We started at No. 5 at the port side of the ship.and putonNo. 5 ; and went and got No. 4 and put it on, andgot-No. 3, and *195in the act of placing No. 3, No. 4 has gone out of its place and went down into the hold and carried me with it, and I be unconscious; I know no further until I got to the hospital.” Thus the plaintiff had placed hatch No. 4 in its place. He then began to place No. 3 where it belonged; he walked upon No. 4, when it fell into the hold, carrying the plaintiff with it. The accident was caused by the plaintiff’s walking upon this hatch, which he had just put in position, and which, for some reason, did not catch upon the coaming it was intended to rest upon, but gaye way under the plaintiff. The placing of these hatches upon these coamings was a very simple operation, requiring no skill or judgment. The danger of the situation was as apparent to the plaintiff as to any one else. It must have been apparent to him if, for any reason, this hatch did not catch upon the coamings, or was too short, or had slipped to one side. The hatches were not placed in this position by the master, or any one-acting under him or under his authority, but was the work that the plaintiff himself was employed to do, and an omission in placing proj>erly these hatches, either by the jplai/rvtiff or his fellow-workmen, was not negligence for which the defendant was liable. There was evidence offered on the part of the plaintiff tending to show that this hatch No. 4 was a little short; that there had been a batten nailed on the end of the hatch, but that that batten had worked off. The evidence is that this hatch had been used on this ship and in the same condition for years. .Upon it quantities of freight h§d been stored and if properly placed in position it was secure. It was the duty of the plaintiff in placing this hatch cover in position to see that it was properly secured before he walked upon it, and there is nothing to show that this falling of the hatch cover was due to anything else than that it was improperly placed in position or improperly secured by the plaintiff and his fellow-workmen. The cause of the accident was from all that appears the act of the plaintiff and his fellow-workmen in improperly securing this hatch cover ■ and stepping upon it in that condition, not any fault of the defendant in failing to provide either proper appliances for the plaintiff to work with or a proper place for him to work. This hatch cover was not furnished by the defendant for the plaintiff to stand upon, and there was no evidence that he was ever instructed to use it for that purpose. If the hatch cover was insecure in the position in which the *196plaintiff had placed .it; there .is nothing to show that it was necessary for him to stand upon it in that condition in order to place the adjoining hatch cover in position. The plaintiff could have stood upon the strongback and placed the hatch in position without walking upon the hatch cover, which was insecure, or he could have refused to take this position ¡at all. It was proved that the men,, when they put this hatch cover No. 4 in position, were in the habit of putting pieces of wood upon both ends of the hatch to keep it from dropping into the hold, and it is quite evident that it was the neglect of the plaintiff to Use this precaution before stepping upon the hatch that caused the injury. There was also evidence tending to show that these, strongbacks or hatch covers had to be somewhat loose when put in tó leave space for the swelling of the wood-when wet; that the proper way to put on these hatches, and the way in which the men were instructed to put them on, was by putting on alhthree of the first row, that is, the three No. 5 hatch covers before No. 4 was put on at all. In that way the strongbacks were kept in position, but on this day this method was deviated from by' the plaintiff and his fellow-workmen. There was nó evidence, however, that this rule had been ¡communicated to the plaintiff or the man with whom he was working. Upon this testimony we think there was no evidence which would justify a finding of negligence against the defendant. Assuming that one of these hatch covers, the one that fell, was somewhat too short so that it was liable to fall unless all of the three hatch covers Upon that row were down, and thus the strongback was securely held by the hatch cover on the other side, the method of placing these' hatch covers, and thus covering the hatch, was left to the men who were engaged for that purpose; they were not required to stand upon one hatch cover "until it was securely fastened, and it was apparent to the man who put this hatch cover in place whether or not it was fastened securely and was safe to walk upon. The plaintiff voluntarily placed himself in this position of danger; not required by the orders of his employer; not required by the necessity of the work which he was to" do, and the unsafe condition depended upon his omitting the ordinary precaution' which it was shown the other men observed in putting down this hatchway, either as tó the order in which the hatches were put down, or blocking this particular one up with wedges of wood to *197make the hatch cover safe before it was used to stand upon. Thus, going upon this hatch cover, which was in an insecure position, because of the neglect of the plaintiff to make it secure, was the cause of the injury, and this resulted from the plaintiff’s own negligence and not any negligence of the master. For this reason, we think, the complaint should have been dismissed.
There was also an objection to a hypothetical question asked by the plaintiff of a physician who was called as an expert, which question was allowed under exception. We think this objection should have been sustained. The injury happened on January 31, 1894, and the plaintiff called a physician as an expert, who first saw the plaintiff on the 13th day of July, 1897, over three years after the injury. He stated the condition of the plaintiff at the time he examined him, and the method of his examination. Counsel for the plaintiff then asked the witness the hypothetical question which was objected to by counsel for the defendant, on the ground that the recital in question was not in accordance with the evidence, and contained a large amount of matter .which was immaterial to the question. Counsel. for the defendant then specified the facts assumed by the question that he claimed were not proved, or upon which there was no evidence to justify the jury in finding that they were proved. This objection was overruled by the court, and the defendant excepted.
I think the question was an improper one, as assuming facts which were not sustained by any evidence offered by the plaintiff, and the opinion of the witness, which was allowed to go to the jury, was not based upon facts proved, or which the jury could find actually existed. One fact which the witness was required to assume by the question was that the plaintiff was a longshoreman, and worked on an average ten hours per day. I can. find no evidence to show that the plaintiff ever worked on an average ten hours per day, and the evidence referred to by counsel for the plaintiff does not tend to prove that fact. The plaintiff testified that he was a longshoreman. engaged in loading vessels; that he had assisted in discharging a vessel of bags of salt weighing 240 pounds and over; that he had worked at that twenty hours, day and night, with the exception of meal hours. A fellow-workman was called as a witness, who said that he had worked with the plaintiff; that the average labor of a *198longshoreman was five or six hours per day at that season of the year, in some seasons some of them working probably twenty hours per day; that the witness had worked alongside of the plaintiff before he got hurt; that that was the only time that he knew him; that at the time of the injury the plaintiff and the witness were working five dr six hours per day. This is all the evidence to which we are referred by counsel for the plaintiff as sustaining this fact, and it certainly does not tend to show that' the plaintiff worked on an average ten hours per day.
The question further assumed that the plaintiff, fell on his. back and head on' the floor and, becoming unconscious, remained so for about thirty minutes. There is not the slightest evidence to show, that he remained unconscious for any particular time. One of the workmen on the ship at the time of the injury testified that after the plaintiff fell to the lower deck he was taken out by a sling and sent upon the top deck. After that the witness did not see him .until he went on the dock. The witness said that when he was on the dock he was unconscious. He does not say how long it took them to take the plaintiff out of the ship, or how long it was after the accident when he saw him on the dock. The plaintiff himself testified that the first remembrance of anything that he had after befell was when he was out on the dock with a man holding him in his arms. Another witness testified that after the plaintiff fell he went down after him on a ladder and helped to carry him over to the other side in the wing and laid him there, and that he seemed to be unconscious at that time; that the ship sailed about three-quarters of an hour- afterwards, but that the witness did not go ashore, but staid in the ship and did not see the plaintiff again ; that 'the witness remained upon the ship about one-half hour after the accident,, but did not see the plaintiff on the dock. This is the only testimony to which we are referred by counsel for the plaintiff as proving the fact that he was unconscious for thirty minutes, and it certainly does-not tend to prove that fact.
The question also required the witness to assume that the plaintiff could not walk fast,'and not more than a - mile or two without, feeling pain; that he could not stand erect or stoop without pain in the back or dizziness of the head, and was unable to do any work of a longshoreman. Neither of these facts was proved by the testi*199inony. One of the facts most seriously litigated upon the trial was whether the condition in which this physician found the plaintiff at the time he examined him was the result of the accident, and this hypothetical question which was asked and which the court allowed was to establish the fact that the condition in which the physician found the plaintiff was the result' of an injury described in the question. The testimony of this witness was the only medical tesmony offered on behalf of the plaintiff upon the trial, although the plaintiff had been treated in several hospitals immediately after the injury. None of the physicians who had there treated him were called by the plaintiff. • Two of the physicians who had treated him in the hospital testified on the trial in behalf of the defendant, and their testimony materially contradicted the plaintiff’s testimony. If this opinion of the plaintiff’s physician was to be considered by the jury, it was most material that the facts upon which he based his opinion should be the facts which were fairly proved, or which, at least, were sustained by such evidence that the jury were justified in finding that they were true. We cannot tell what effect these facts which the witness was required to assume, and which were unproved, would have had upon the answer that he gave to the question. Counsel in framing hypothetical questions of this kind, is entitled not only to ask a witness to assume the facts which are proved without contradiction, but is also entitled to ask the witness, to assume facts which he has given evidence to sustain, and which the jury might find from the evidence did actually exist.
It is well settled that “ Hypothetical questions are allowed to be put to experts, but the hypothesis upon which they are examined must be based upon facts admitted or established' by the evidence, or which, if controverted, the jury might legitimately find on weighing the evidence. Purely imaginary or abstract questions, assuming facts or theories for which there is no foundation in the evidence, aíre not admissible as matter of right.” (The People v. Augsbury, 97 N. Y. 505.) In the case of The People v. Smiler (125 N. Y. 717) it was decided, as stated in the head note, that “ Hypothetical questions submitted for expert opinion must be based upon proof in the ease, and must not go outside of the facts as to which some evidence has been given, and which could be assumed as the possible truth.”
*200When this question was objected to the court refused to pass upon the ground of the objection stated by counsel for the defendant, saying: “ I am not going to frame a hypothetical question for either party, but am going to allow either party to take the risks of their statements.” The attention of the plaintiff was called to the fact that, if Ms question assumed facts which were not proven, he would have to take the risk of the admission of such questions. The plaintiff still insisted upon his question, and when the attention of the court was called to the specific facts assumed in the question, the court overruled the objection. ■ The witness’ answer to this question was most material. He said that the condition set forth in the hypothetical question as to the man’s condition at the time of the fall, would indicate that he had suffered from a concussion of the brain and spine. “And, by a concussion, We mean a sudden jar and shock, which shocks the brain substance so as to produce unconsciousness.” The question itself was most unfair, stating facts and inferences which were not proved, and upon which a witness, the only expert called on behalf of the plaintiff, was asked to express an opinion, and we think, considering the size of the verdict and the state of the evidence as to> the effect of this fall upon the plaintiff, that this error was highly prejudicial to the defendant.
It seems to us proper that attention should be called to the constant abuse in the preparation of these hypothetical questions. It is often most difficult for the court to determine at the time such a question is asked whether there is evidence to sustain a finding that all ' of the facts that the witness is asked to assume did exist, and counsel should always remember that if a hypothetical question of this character is allowed and if anything is assumed not based upon facts, either admitted or established by evidence, or which, if controverted, the jury might legitimately find on weighing the evidence, an exception to the admission of such a question will be fatal to a verdict.
The judgment is, therefore, reversed and a new trial ordered, costs to defendant to abide the event.
Van Brunt, P. J., Patterson, O’Brien and McLaughlin, JJ., concurred.
Judgment reversed, new trial ordered, costs to defendant to abide event.